Citation Nr: 0419326	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as a panic disorder with agoraphobia and 
as post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1957 to 
November 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO issued a decision in February 1998 denying 
service connection for a panic disorder with agoraphobia.  
And in a January 1999 decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  

A hearing was held at the RO in March 2003 before a local 
hearing officer.  A transcript of the proceeding is of 
record.

Unfortunately, the Board cannot yet decide this appeal 
because still further development of the evidence is needed.  
So the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See also VAOPGCPREC 5-2004 (June 23, 2004).  The 
VCAA also requires that VA notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The claims file does not contain notice to the veteran 
clearly specifying the type of evidence needed to 
substantiate his claim for service connection for a 
psychiatric disorder, or notice to him clearly delineating 
whose specific responsibility-his or VA's, it is for 
obtaining this supporting evidence, particularly any nexus 
evidence.  Quartuccio; Charles.  Thus, further development is 
in order.

As well, in testimony at his personal hearing, the veteran 
identified a private physician who had treated him for 23 
years.  Any medical records prepared by this physician should 
be obtained.  

Additionally, the veteran maintains he had certain 
experiences during service that resulted in a panic disorder 
with agoraphobia or in PTSD that, in his particular case, is 
manifested primarily by anxiety and panic.  He identifies the 
following experiences as factors in the inception of his 
panic disorder/PTSD:  1) watching the rapid decline of a 
service comrade who died from brain deterioration produced by 
encephalitis caused by a mosquito bite, as well as being 
threatened with harm by noncommissioned officers after the 
veteran gave evidence to a board of inquiry that the command 
structure had authorized the stricken serviceman to spend the 
night in an off limits area; 2) witnessing the death of 
service comrades in an accident, in which he himself was 
thrown from a jeep, after a tank misfired; 3) experiencing 
panic from heightened insecurity caused by inability to 
receive appropriate sound cues from the environment, as well 
as a sensation of imbalance-these manifestations stemming 
from his service-connected hearing loss; and 4) developing a 
sensation of tremendous anxiety, with associated perspiration 
and hot flashes, while in a service department hospital, when 
he learned, upon listening to a conversation among two 
physicians, that he would lose his hearing by the time he 
reached age 35.  

A Board of two VA neuropsychiatric examiners, in a report 
dated in May 2000, reviewed the veteran's claims file to 
resolve diagnostic conflicts in the record.  The clinicians, 
following claims file review, determined that the veteran has 
a psychiatric condition that is most appropriately classified 
as a panic disorder with agoraphobia.  Moreover, the May 2000 
report ruled out the first three of the above four mentioned 
experiences the veteran claimed as causative of his current 
panic disorder.  However, the May 2000 report did not address 
the fourth experience the veteran claimed as causative of his 
panic attacks-namely, the intense anxiety caused by learning 
that he would be deaf by the age of 35.  In fact, one VA 
clinician, in a report dated October 9, 1998, identified the 
veteran's history of anxiety at hearing about his anticipated 
deafness as the one clear-and apparently reliable-account 
of the service experiences to which the veteran attributed 
his panic disorder.  So a medical opinion must be obtained 
about the claimed relationship between the current panic 
disorder and the reported experience of the veteran's intense 
anxiety at the service department hospital.  

Also, although the May 2000 neuropsychiatric report was 
identified as a collaboration of a Board of two examiners, 
only one clinician's name appears on the report.  
Identification of the other clinician who prepared the report 
therefore would be helpful - if only to confirm that two 
psychiatrists actually participated in the preparation of the 
report and the clinical findings indicated therein.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  Compliance 
requires that the appellant be notified, 
by letter, of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate his claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the claim at 
issue, is unacceptable.  The RO also must 
indicate which specific portion of the 
evidence, if any, is to be provided by 
him, and which specific portion, if any, 
VA will attempt to obtain on his behalf.  
Also ask that he submit any relevant 
evidence in his possession that he has 
yet to submit to VA.

2.  Ascertain the current address of 
Eugene H. Siegel, D.O., and request 
medical treatment records of the veteran 
from this physician.  All records 
obtained should be included in the claims 
file.

3.  Thereafter, return the May 2000 
report to the VA board of two 
neuropsychiatric examiners.  Have each 
examiner sign the report to ensure each 
participated in the deliberations.  Ask 
the board to again examine the record and 
discuss whether there is a causative 
relationship between the veteran's 
current panic disorder with agoraphobia 
and his reported anxiety experience in 
service upon learning of his anticipated 
deafness.  (Note:  the report of the 
prior examination, in May 2000, only 
addresses 3 out of 4 of the veteran's 
allegations insofar as his believed 
cause of his panic disorder.  So an 
opinion is needed concerning his 4th 
allegation of a precipitating factor 
in his development of the panic disorder 
- that being, his response after learning 
of his anticipated deafness).

To facilitate making this determination, 
the claims folder and a complete copy of 
this REMAND must be made available for 
review of the veteran's pertinent medical 
history by the two members of the 
neuropsychiatric board.  It is imperative 
that the question posed in this REMAND be 
answered so VA has sufficient information 
to adjudicate the pending claim.  

*If, per chance, it is not possible to 
have the two psychiatrists who examined 
the veteran in May 2000 submit an 
addendum to report of that evaluation, 
addressing the veteran's 4th allegation 
cited above, then have someone equally 
qualified to make this determination give 
comment.

4.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




